 

 

wo cf mw KH ww Sf WHY NY FE

BHRRR SO BFS Cari annpranes

 

 

Case 2:19-cr-00194-JLR Document 19-1 Filed 11/08/19 Page 1 of 2

Judge James L, Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,
Plaintiff,
yy.

ANTHONY EDWIN PAUL. and |
THEODORE KAI SILVA,

Defendants.

 

 

NO. CR19-194JLR

POSED] ORDER CONTINUING ol

 

TRIAL AND PRETRIAL MOTIONS DATE

THIS COURT, having considered the Parties Joint Motion to Continue, and being

familiar with the docket and pleadings filed therein,

HEREBY FINDS that a continuance of the trial date is necessary because the ends

of justice served by such a continuance outweigh the best interests of the public and

Defendants Anthony Paul and Theodore Silva in a speedy trial. 18 U.S.C. §

3161(h)(7)(A).

THIS COURT FURTHER FINDS that given the complexity of this case and the

volume of discovery in the case, a reasonable period of delay is necessary on the grounds

that the failure to grant such a continuance in the proceedings would be likely to make a

continuation of such proceeding impossible and result in a miscarriage of justice.

| 18 USS.C. § 3161 (b)(7)(B)Q).

Order Continuing Trial and PTM Date/ - 1
USS. v. Paul et al., CR19-RSM

UNITED STATES ATTORNEY
706 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

‘oO co ws DH OH S&S WD YF

NS HN Bw PP HB NH NO Re Re RP FE EF EF OS EE

 

 

Case 2:19-cr-00194-JLR Document 19-1 Filed 11/08/19 Page 2 of 2

THIS COURT FURTHER FINDS that this case is unusual and complex due to the
issues of law and fact presented, and that it is unreasonable to expect adequate
preparation for pretrial proceedings or for the trial itself within the time limits established
by the Speedy Trial Act. 18 U.S.C, § 3161(h)(7)(B)Gii).

THIS COURT FURTHER FINDS that, to the extent that the issues presented by
this case are not so complex or unusual, the defense and the government have exercised
due diligence, and the failure to grant such a continuance would deny the defendants the
reasonable time necessary for effective preparation. 18 U.S.C. § 3161(h)(7)(B)av).

THIS COURT HEREBY GRANTS the Joint Motion for Continuance of Trial
and sets the trial of this case for_Q¢tveer 13,2020. The Court further sets the pre-trial

 

motions date for Jv Ly 30, zezy

THIS COURT FURTHER EXCLUDES the period of delay from the date of this
order to the new trial date of O04 .)3, 2072, from computing the time within which the
trial must commence. This period of delay is excluded based on the findings of this
Court that (a) the ends of justice served from granting the continuance outweigh the best
interests of the public and Defendants Anthony Paul and Theodore Silva in a speedy trial.
18 U.S.C. § 3161(h)(7)}(A).

Dated this (2M day of Niysenlene , 2019,

DN eS

HONORABLE JAMES L. ROBART
United States|District Judge

 

Prepared by:

s/ Matthew D. Diggs
MATTHEW D. DIGGS
Assistant United States Attorney

Order Continuing Trial and PTM Date/ - 2 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE $220
US. v. Paul et al., CRI9-RSM SEATTLE, WASHINGTON 98101

(206) 553-7970

 
